Status of claims
The supplemental amendment filed on 02/16/2022 is acknowledged and entered. Therefore, claims 36-39 are therefore allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to a data monetization network node operating in a blockchain network. This is taught by the combination. This is taught by the combination of Anglin et al., (US 20200218940 A1) in view of (Burnett et al., (US Pat. 10547679 B1). Additionally, the claims recite encrypt a data record extracted from a machine learning model, wherein a local instance of the machine learning model is trained locally by the data monetization node of the blockchain network using data locally provided by each node of the blockchain network taught by Anglin (¶¶ [0063]-[0065]), build a hash tree based on the value, and register a corresponding hash tree root in a distributed ledger of the blockchain network, wherein the hash tree root is associated with the node's unique data contribution to the machine learning model (col 15 lines 40-65).
However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: hash the encrypted data record to generate a non-duplicative value of the encrypted data record; store the non-duplicative value; submit a claim for a reward for an amount of unique data from the data record contributed by the node to the machine learning model, wherein the claim is based on the height of the hash tree measured from a leaf node of the hash tree to a root node of the hash tree and the height represents the amount of unique data; calculate a percentage share of a monetization reward for training of the machine learning model; register the calculated percentage share of the monetization reward to the distributed ledger; and receive the calculated percentage share of the monetization reward.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685